EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Brian Galvin on 5 August 2022.

The application has been amended as follows: 

IN THE ABSTRACT:

A system and method for brainwave entrainment using virtual objects and gamification, in which brainwave entrainment is applied using some combination of gaming elements, and brainwave activity is enhanced by virtue of the user’s active participation. Long-term and various devices for monitoring the user’s attention. A software application induces brainwave entrainment via one or more of the devices of the system.

IN THE SPECIFICATION:

At paragraph [008], line 3, “brainwave is enhanced” has been changed to --brainwave activity is enhanced--.

IN THE CLAIMS:

Claims 2, 3, 12 and 13 are cancelled.

1. (Currently Amended) A system for game-based brainwave entrainment 
a computing device comprising a memory and a processor;
a stimulation transducer; and
a brainwave entrainment manager comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to:
receive a therapy regimen for brainwave entrainment;
select an entrainment frequency or range of entrainment frequencies based on the therapy regimen;
receive feedback from a game application comprising a determination of a user’s level of attention toward the game application, wherein the determination is based on a monitored interaction of the user with the game application;
change the selected entrainment frequency or range of entrainment frequencies based on the feedback; and

based on the received therapy regimen 
wherein the game application comprises 
provide one or more opportunities for user interaction within the game application;
receive the instruction to change the state of the stimulation transducer; and
change the state of the stimulation transducer at the selected entrainment frequency or range of entrainment frequencies.

2. (Cancelled)

3. (Cancelled).

4. (Currently Amended) The system of claim 1 pertaining to 

5. (Currently Amended) The system of claim 4, wherein the biometric sensor is a heart rate monitor and the biometric data is a heart rate of a 

6. (Currently Amended) The system of claim 4, wherein the biometric sensor is an electroencephalograph (EEG) and the biometric data is an electrical activity of the user’s brain 

7. (Currently Amended) The system of claim 1 a measurement from the spatial sensor 

8. (Original) The system of claim 7, wherein the spatial sensor is an eye-tracking sensor.

9. (Original) The system of claim 1, further comprising a display, and wherein the stimulation transducer is a virtual object on the display. 

10. (Original) The system of claim 1, wherein the stimulation transducer is selected from the list of a visual stimulation transducer, an auditory stimulation transducer, a vibratory stimulation transducer, a haptic headband comprising vibratory feedback, and a game controller comprising vibratory feedback.

11. (Currently Amended) A method for game-based brainwave entrainment 
receiving, at a brainwave entrainment manager operating on a computing device, a therapy regimen for brainwave entrainment;
selecting an entrainment frequency or range of entrainment frequencies based on the therapy regimen;
receiving feedback from a game application comprising a determination of a user’s level of attention toward the game application, wherein the determination is based on a monitored interaction of the user with the game application;
changing the selected entrainment frequency or range of entrainment frequencies based on the feedback;
providing one or more opportunities for user interaction within the game application;

based on the received therapy regimen or range of entrainment frequencies; and
changing, using the game application, the state of the stimulation transducer at the selected entrainment frequency or range of entrainment frequencies.

12. (Cancelled)

13. (Cancelled)

14. (Currently Amended) The method of claim 11 

15. (Currently Amended) The method of claim 14, wherein the biometric sensor is a heart rate monitor and the biometric data is a heart rate of a 

16. (Currently Amended) The method of claim 14, wherein the biometric sensor is an electroencephalograph (EEG) and the biometric data is an electrical activity of a person’s brain 

17. (Currently Amended) The method of claim 11 a measurement from the spatial sensor 

18. (Original) The method of claim 17, wherein the spatial sensor is an eye-tracking sensor.

19. (Original) The method of claim 11, further comprising the step of providing a display, and wherein the stimulation transducer is a virtual object on the display. 

20. (Original) The method of claim 11, wherein the stimulation transducer is selected from the list of a visual stimulation transducer, an auditory stimulation transducer, a vibratory stimulation transducer, a haptic headband comprising vibratory feedback, and a game controller comprising vibratory feedback. 


Reasons for Allowance
Claims 1, 4-11 and 14-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 4-10, while the prior art teaches a system for game-based brainwave entrainment, comprising: a computing device comprising a memory and a processor; a stimulation transducer; and a brainwave entrainment manager comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: receive a therapy regimen for brainwave entrainment; select an entrainment frequency or range of entrainment frequencies based on the therapy regimen; and based on the received therapy regimen, instruct the game application to change a state of the stimulation transducer at the selected entrainment frequency or range of entrainment frequencies; wherein the game application comprises a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computing device to: provide one or more opportunities for user interaction within the game application; receive the instruction to change the state of the stimulation transducer; and change the state of the stimulation transducer at the selected entrainment frequency or range of entrainment frequencies, the prior art of record does not teach or fairly suggest a system for game-based brainwave entrainment as claimed by Applicant, wherein the computing device is further configured to receive feedback from a game application comprising a determination of a user’s level of attention toward the game application, wherein the determination is based on a monitored interaction of the user with the game application; and change the selected entrainment frequency or range of entrainment frequencies based on the feedback.  
Regarding claims 11 and 14-20, while the prior art teaches a method for game-based brainwave entrainment, comprising the steps of: receiving, at a brainwave entrainment manager operating on a computing device, a therapy regimen for brainwave entrainment; selecting an entrainment frequency or range of entrainment frequencies based on the therapy regimen; providing one or more opportunities for user interaction within the game application; based on the received therapy regimen, instructing the game application to change a state of a stimulation transducer at the selected entrainment frequency or range of entrainment frequencies; and changing, using the game application, the state of the stimulation transducer at the selected entrainment frequency or range of entrainment frequencies, the prior art of record does not teach or fairly suggest a method for game-based brainwave entrainment as claimed by Applicant, wherein the method further comprises the steps of receiving feedback from a game application comprising a determination of a user’s level of attention toward the game application, wherein the determination is based on a monitored interaction of the user with the game application; and changing the selected entrainment frequency or range of entrainment frequencies based on the feedback.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791